In a petition for rehearing exception is taken to a statement of fact in the opinion as follows: "He (Kohlman) had talked the matter over with David Hought in July, 1924, but he never met James Hought until he got the quitclaim deed in 1925." It is said that the record shows that Kohlman and James Hought had talked over the dissolution of the partnership and an arrangement whereby Kohlman was to take over the mine prior to the death of Storm. The statement in the opinion is an indirect quotation from the following testimony of Kohlman: "Q. I don't suppose you had any conversation or anything about that partnership after that? (That is, after Storm's death.) A. I never met Mr. Hought until I got the quitclaim deed, 1925. I have not been in Noonan since." It otherwise appears in the opinion that this statement cannot be literally true since Kohlman testified that he had sent for James Hought after the death of Storm and he and Hought had interviewed Mrs. Storm. It is equally inconsistent with his further testimony to the effect that he and James Hought had discussed the matter of Kohlman's taking over the mine. If this is an error in the statement of facts, it is founded upon the testimony *Page 674 
relied upon by the defendants, and it may be conceded that the testimony when interpreted is to the effect that Kohlman and James Hought had discussed the matter before the death of Storm.
It is further urged that the defendants James Hought and David Hought should be permitted to obtain a ruling of the trial court upon the motion for a new trial. In disposing of the plaintiff's appeal from the order granting the Hought's judgment non obstante, this order is reversed and the reversal, of course, carries with it the right to have judgment rendered on the verdict. But this should be and is without prejudice to the right of the defendants to obtain a ruling of the trial court on that portion of their motion — the motion for a new trial — which was undisposed of. Nelson v. Grondahl, 13 N.D. 363, 100 N.W. 1093.
The petition is denied.
NUESSLE, Ch. J., and BURKE, BURR, and CHRISTIANSON, JJ., concur.